                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

JOSEPH D FLOWERS, II,                          )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )    No. 1:18-cv-01618-DLP-SEB
                                               )
STEERPOINT MARKETING, LLC,                     )
JOHN SLIMAK,                                   )
                                               )
                           Defendants.         )

                                         ORDER

        This matter comes before the Court on the Defendants’ Verified Motion to

Confirm Satisfaction of Judgment, Dkt. [83]. The Plaintiff did not file a response and

the deadline for doing so has now passed. For the reasons set forth below, the Motion

is hereby GRANTED.

   I.      Background

        Mr. Flowers’s Complaint alleges that Defendants, SteerPoint Marketing, LLC

and John Slimak (“SteerPoint” or “Defendants”) failed to pay him overtime wages

pursuant to the Fair Labor Standards Act (“FLSA”), Indiana’s Minimum Wage

Statute, and Indiana’s Wage Claims Statute. (Dkt. 1). On April 1, 2019, SteerPoint

submitted a Rule 68 Offer of Judgment to Mr. Flowers, via email, of $25,000. (Dkt. 57

¶ 4). Plaintiff purported to accept this offer. On May 2, 2019, the Court determined

that this offer of judgment was enforceable and the Court entered judgment in favor

of Mr. Flowers in the amount of $25,000. (Dkt. 61 at 6). On June 19, 2019, the




                                           1
Defendants moved the Court to set aside the judgment, which did not include

attorney’s fees and costs, in the interest of fairness and equity. (Dkt. 69).

          On September 3, 2019, the Court determined that the Defendants had not

demonstrated any excusable neglect that would support setting aside the judgment.

Additionally, the Court held that setting aside the judgment would be inequitable to

the Plaintiff himself, because he had duly accepted the Defendants’ Rule 68 offer on

the advice of counsel. (Dkt. 74). On November 20, 2019, this Court granted in part

Plaintiff’s Motion for an Award of Attorney’s Fees, Costs, and Post-Judgment

Interest, awarding a total of $21,488.53 in fees and costs and an award of post-

judgment interest on $9,000.00 of the judgment from May 2, 2019 to the date the

damages award is paid. (Dkt. 75). On March 19, 2020, the Defendants filed the

present Motion to Confirm Satisfaction of Judgment, wherein they represent to the

Court that both the $25,000.00 judgment for damages and $21,488.53 judgment for

attorney’s fees have been paid in full. (Dkt. 83). The parties disagree as to how much

post-judgment interest remains to be paid on both judgments and seek the Court’s

assistance in determining that figure.1

    II.      Legal Standard

          Regardless of whether there is any reference to post-judgment interest in the

pleadings, a court’s order, or the entry of a money judgment, a prevailing plaintiff in

federal court is entitled to post-judgment interest. See 28 U.S.C. § 1961(a); Miller v.


1 Although the Plaintiff did not file a formal response to the present motion, the Plaintiff did file a
Motion to Calculate Post-Judgment Interest on Judgments on February 9, 2020. (Dkt. 79). That motion
is still pending and outlines the amount of post-judgment interest the Plaintiff believes he is entitled
to receive, an outline which is directly relevant to the present discussion and will be referenced herein.

                                                    2
Artistic Cleaners, 153 F.3d 781, 785 (7th Cir. 1998). An award of attorney’s fees is

subject to post-judgment interest. See 28 U.S.C. § 1961(a); see also Dalton v Jones,

Bird & Howell, 993 F.2d 1549 (Table) (7th Cir. 1993). A plaintiff may collect interest

on attorney’s fees or costs from the date that the award was entered to the date the

award was paid. Fleming v. County of Kane, State of Ill., 898 F.2d 553, 565 (7th Cir.

1990) (interest on attorney’s fees available only from the date the district court

entered an award setting the precise amount of fees).

   III.   Discussion

      On May 2, 2019, the Court entered a money judgment against the Defendants

for $25,000.00 (Dkt. 62), and on November 20, 2019, the Court entered a judgment

against the Defendants for attorney’s fees and costs in the amount of $21,488.53.

(Dkt. 75). Based on the verified representations by the Defendants, the $25,000.00

judgment was paid in installments and fully satisfied as of December 31, 2019, and

the $21,488.53 judgment was paid in one installment and fully satisfied as of

February 19, 2020. Thus, the Defendants have completed their obligations and

satisfied both judgments and the only remaining issue is the calculation of post-

judgment interest. The Defendants maintain that they only owe 8% interest on

$9,000.00 of the $25,000.00 principal judgment, while the Plaintiff contends that the

Defendants also owe post-judgment interest on the $16,000.00 remainder of the

principal judgment and on the $21,488.53 judgment for attorney’s fees and costs.




                                            3
          a. $9,000.00 of Principal Judgment

      Pursuant to the Court’s May 2, 2019 and November 20, 2019 judgments, the

Plaintiff, as a prevailing party, is entitled to 8% per year post-judgment interest on

$9,000.00 of the $25,000.00 principal judgment, to be calculated from May 2, 2019 to

the date the award was paid, December 31, 2019. The Plaintiff attached a

spreadsheet showing the daily interest accumulated from May 2, 2019 through

December 31, 2019. (Dkt. 79-1). Based on the Court’s review, this spreadsheet

represents an accurate calculation of the total post-judgment interest owed on the

state law claims. Accordingly, the Court adopts the Plaintiff’s calculation, and the

total post-judgment interest owed on the $9,000.00 of state law claims is $403.90.

          b. $16,000.00 Remainder of Principal Judgment

      Judgments in federal court, with few exceptions, entitle the prevailing party to

post-judgment interest. See 28 U.S.C. § 1961(a). The remaining $16,000.00 of the

$25,000.00 principal judgment in this matter is subject to post-judgment interest at

the rate prescribed by statute. Id. Interest pursuant to § 1961(a) is calculated “at a

rate equal to the weekly average one-year constant maturity Treasury yield for the

calendar week preceding the date of the judgment, as published by the Board of

Governors of the Federal Reserve System.” The weekly average one-year constant

maturity Treasury yield for the calendar week ending May 1, 2019 was 2.41%. Thus,

the daily rate of post-judgment interest on $16,000.00 of the principal judgment is

$1.06 ($16,000.00 x .0241/365). The Defendants took a total of 243 days to pay the




                                            4
$16,000.00 remainder of the principal judgment, which results in a total post-

judgment interest amount of $257.58 (243 days x $1.06 daily interest rate).

            c. Post-Judgment Interest on Attorney’s Fees and Costs

         The Court entered a judgment on November 20, 2019 for $21,488.53 in

attorney’s fees and costs. That judgment is subject to post-judgment interest, from

the date the Court determined the exact figure of fees and costs owed through the

date of final payment, at the rate prescribed by statute. See 28 U.S.C. § 1961(a); see

also Fleming v. County of Kane, State of Ill., 898 F.2d 553, 565 (7th Cir. 1990). The

weekly average one-year constant maturity Treasury yield for the calendar week

ending November 19, 2019 was 1.56%. Thus, the daily rate of post-judgment interest

on the $21,488.53 judgment is $0.92 ($21,488.53 x .0156/365). 92 days passed

between the date the Court determined the amount of fees and costs owed, November

20, 2019, and the date of final payment, February 19, 2020, which results in a total

post-judgment interest amount of $84.64 (92 days x $0.92 daily interest rate).

   IV.      Conclusion

         For the foregoing reasons, the Defendants’ Verified Motion to Confirm

Satisfaction of Judgment, Dkt. [83], is GRANTED. The judgments entered by the

Court on May 2, 2019 (Dkt. 62) and November 20, 2019 (Dkt. 75) have been satisfied

in full. The Defendants owe a total of $746.12 in post-judgment interest to the

Plaintiff. Within seven (7) days of payment, the parties shall file a joint notice with

the Court stating that all post-judgment interest obligations have been satisfied.

         So ORDERED.

         Date: 4/8/2020
                                            5
Distribution:

All ECF-registered counsel of record.




                                        6
